Grant, J.
{after stating the facts'). 1. It is urged that when the wife is the guilty party, she is not entitled to alimony. This is true at the common law. The statute of Michigan (3 Comp. Laws, § 8638) provides:
“ Upon every divorce from the bond of matrimony for any cause except that of adultery committed by the wife, and also upon every divorce from bed and board for any cause, if the estate and effects awarded to the wife shall be insufficient for the suitable support and maintenance of herself and such children of the marriage as shall be committed to her care and custody, the court may further decree to her such part of the personal estate of the husband and such alimony out of his estate real and personal, to be paid to her in gross or otherwise, as it shall *372deem just and reasonable, having regard to the ability of the husband and the character and situation of the parties, and all the other circumstances of the case.”
We cannot agree with counsel in their contention that the statute does not authorize the granting of alimony to the wife when the husband obtains a divorce. The purpose of the statute evidently was to provide for such a decree. Its object was to change the rule of the common law. The decision of Reynolds v. Reynolds, 92 Mich. 104, is an authoritative declaration of the construction of this statute.
2. It is next contended that the amount granted was excessive. Complainant was a domestic, living in Chicago, and spent her vacations with friends in Escanaba, the home of the defendant. There he became acquainted with her, and that, acquaintance continued for seven years before the marriage. She was 32 and he 48 years of age when they were married. He was a baker, lived in rooms over his bake shop, and boarded his employes. She knew where and how he lived, and had visited his home. She brought nothing to the home, and contributed nothing to the property (about $7,000 in value), which the defendant, by his labor, had earned and saved. She at once became discontented and fault-finding, although he complied with her requests for furniture and other things for the house. She left him without cause, and is entitled to but very little consideration. Soon after she left him she had a miscarriage. This entitles her to some pecuniary consideration. We think $500 as permanent alimony, and $100 solicitor’s fee is the full extent of the pecuniary consideration to which she is entitled.
The decree will be modified accordingly. No costs of this court will be allowed either party.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred.